    Case 2:19-cv-11149-LMA-DMD Document 118 Filed 06/08/20 Page 1 of 1



MINUTE ENTRY
AFRICK, J.
June 8, 2020
JS-10 00:10

                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                        CIVIL ACTION

VERSUS                                                              No. 19-11149

DEQUINCY R. RICHARD, ET AL.                                          SECTION I

                                     ORDER

      The Court held a teleconference on this date with counsel for all parties

participating.

      Pursuant to the discussion at the conference,

      IT IS ORDERED that DeQuincy R. Richard may file a motion for summary

judgment by JUNE 18, 2020. Any opposition must be filed by JUNE 26, 2020. Any

reply must be filed by JUNE 29, 2020, on which date the motion shall be submitted.

      New Orleans, Louisiana, June 8, 2020.



                                      _______________________________________
                                              LANCE M. AFRICK
                                      UNITED STATES DISTRICT JUDGE
